Citation Nr: 0813216	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2007.  
Additional evidence was submitted at the hearing, along with 
a waiver of initial RO consideration signed by the veteran.

In a November 2003 statement, the veteran alleged that he was 
treated for or diagnosed with prostatitis and hypertension 
during service, and that he currently has those disorders.  
The issues of entitlement to service connection for 
prostatitis and hypertension are referred to the RO for 
appropriate action.

In the same statement, the veteran also mentioned disorders 
such as bilateral eye problems and skin cancer.  It is 
unclear whether he intended to claim that those disorders are 
related to service.  If he does wish to file a claim for 
service connection for those disorders, or for any other 
disorder he believes is related to service, he should so 
notify the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that certain events during his service 
in Gambell, Alaska from April 1955 to April 1956 resulted in 
PTSD.  The claimed occurrences include an incident in which a 
MiG fighter fired at the ground near him in October 1955; he 
claims to have written an incident report.  In November 1955, 
he stated, he was shot at by either a Soviet sniper or an 
unfriendly Eskimo.  In January 1956, he noted, he was caught 
in a blizzard.

The record shows that the RO has not attempted to corroborate 
the veteran's claimed stressors, stating that the National 
Personnel Records Center (NPRC) was not able to verify the 
stressors, and concluding that the stressors are otherwise 
not capable of verification.  The Board points out that the 
RO never requested that the NPRC corroborate any of the 
claimed stressors.  Instead, the RO requested that the NPRC 
provide copies of the veteran's service medical records or 
Morning or Sick Reports for the veteran for disorders other 
than PTSD.  Although it is questionable whether some of his 
stressors are capable of corroboration, others, such as being 
strafed by enemy fighters, may be capable of corroboration.  
VA's duty to assist requires an attempt to corroborate his 
stressors in this case.

In addition, the veteran reports treatment since November 
2003 at the Sepulveda Vet Center.  The only record on file 
from that facility is dated in March 2004.  Further efforts 
by the RO to obtain records from the Sepulveda Vet Center 
should be undertaken.  

The Board lastly notes that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA); according to that agency, his benefits were effective 
June 1991.  Those records are potentially relevant to this 
appeal and should be obtained. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain treatment 
records for the veteran from the 
Sepulveda, California, Vet Center for 
November 2003 to the present.  If records 
from the above facility are not 
available, the RO should document its 
efforts to obtain the records.

2.  The RO should take appropriate steps 
to attempt to obtain a copy of any SSA 
decision awarding or denying the veteran 
disability benefits, a copy of the 
medical records upon which the award or 
denial was based, and a copy of the 
records associated with any subsequent 
disability determinations by the SSA.

3.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
each alleged inservice stressor occurring 
during his service, to include the dates 
(to within 60 days), locations, units 
involved, and the names of casualties.  
Further identifying information 
concerning any other involved service 
personnel, including their names, ranks, 
and units of assignment should be 
requested from the veteran.  With any 
additional information provided by the 
veteran, and with the evidence already of 
record, the RO must prepare a summary of 
the veteran's alleged service stressors.  
This summary must be prepared regardless 
of whether the veteran provides an 
additional statement, as requested above.  
This summary, and a copy of the veteran's 
DD Form 214 and other service personnel 
records should be sent to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC).  

The JSRRC should be provided with a copy 
of any information obtained above, and 
should be asked to provide any additional 
information that might corroborate the 
veteran's alleged stressors, particularly 
with respect to his contention that while 
in Gambell, Alaska, he witnessed (and 
reported) the strafing of his position by 
Soviet MiG fighters in October 1955; that 
in November 1955 he was shot at by a 
sniper; and that in January 1956 he was 
caught in a blizzard.

4.  Upon completion of the above 
development, the RO must determine 
whether credible supporting evidence that 
any service stressor event(s) claimed by 
the veteran actually occurred during his 
period of service has been received.

5.  If and only if credible supporting 
evidence is obtained of any service 
stressor event(s) occurring during the 
veteran's period of service claimed by 
the appellant to have caused PTSD, the RO 
should arrange for a VA psychiatric 
examination of the appellant to determine 
the nature and etiology of any current 
psychiatric disorders.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.

The rationale for all opinions expressed 
should be explained.  The claims file 
must be made available to the 
psychiatrist for proper review of the 
medical history. 

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

